DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25th, 2022 has been entered.
Amendment Entered
In response to the amendment filed on March 25th, 2022, amended claims 1-2, 4, 8-18, and 21-24 and new claims 25-26 are entered. Claims 5-7 have been cancelled.
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 8-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-15, and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (U.S. Publication No. 2006/0200011; cited by Applicant; previously cited) in view of Shimuta (WO2015/159692; references taken from U.S. Publication No. 2017/0027459; cited by Applicant; previously cited). 
Regarding Claim 1, Suzuki discloses a blood pressure status measuring apparatus (health management apparatus 10) comprising: 
a photoplethysmographic sensor (pulse wave sensor 25) that includes a light emitting element (light source 26) and a light receiving element (light receiving unit 27) and acquires a photoplethysmographic signal (pulse wave measuring unit 18; [0060]; Examiner’s Note: the pulse wave sensor measures the data of the subject, and the data signal changes according to the blood flow over time) of an arteriole or a capillary which varies over time (The pulse wave sensor 25 irradiates the skin surface with light, and, using the photodiode, captures the variation of reflection light that varies with changes in blood flow in blood capillaries; [0059]); 
a biological sensor (electrocardiogram measuring unit 15: two electrocardiogram electrodes 23a and 23b, indifferent electrode 24) that acquires a biological signal that varies over time and serves as a reference for acquiring a plurality of pulse wave propagation times (The electrocardiogram measuring unit 15 measures the potential difference between the indifferent electrode 24 and the two electrocardiogram electrodes 23a and 23b for measuring the electrocardiogram…The electrocardiogram measuring unit 15 measures the electrocardiogram in the same timing as the pulse wave measuring unit 18 measuring the pulse wave [0057-0058]); 
pulse wave propagation time acquiring means (pulse transmission time calculating unit 30) for acquiring the pulse wave propagation times on the basis of the photoplethysmographic and biological signals (The pulse transmission time calculating unit 30 calculates the pulse transmission time, based on the potential difference measured by the electrocardiogram measuring unit 15, which is the peak of the electrocardiogram action potential, and the peak of the pulse wave measured by the pulse wave measuring unit 18; [0063]); 
change acquiring means for acquiring a temporal change of the pulse wave propagation times (The electrocardiogram measuring unit 15 directly measures the electrocardiogram action potential. Accordingly, the real-time action of the heart can be measured. On the other hand, there is a time lag in the measurement of the pulse wave in the periphery, as the pulse wave flows to the peripheral blood vessels via arteries. The time lag is called the pulse transmission time; [0064]; Examiner’s Note: The first and second pulse waves are measured by two separate measuring units, and the second pulse wave is different from the first pulse wave in propagation time. The apparatus then calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave (each of these waves having its own propagation time); therefore, this would be equivalent to a temporal change of the pulse wave propagation time over a period of time); and 
measuring means for measuring circulatory dynamics including a blood pressure status (blood pressure calculating unit 36; [0114]; Examiner’s Note: In [0050] of the Applicant’s Specification, blood pressure status is determined from estimating changes in blood pressure on the basis of time-series data of pulse wave propagation times) as a function of the temporal change of the pulse wave propagation times (The pulse transmission time reflects the blood flow, and is inversely proportional to the blood pressure. Accordingly, changes in blood pressure can be detected from changes in the pulse transmission time; [0064]; Figure 4; Examiner’s Note: fluctuations in blood pressure can be measured from fluctuations from the pulse wave propagation time during real-time measurement).  
Suzuki fails to disclose a change acquiring means for acquiring a temporal change of the pulse wave propagation times as a function of the plurality of acquired pulse wave propagation times.
In a similar technical field, Shimuta discloses a pulse transmission time measuring apparatus and biological state estimating apparatus (Abstract), further disclosing a plurality of pulse wave propagation times (In addition to pulse transmission time, the pulse transmission time calculator 330 also calculates, for example, pulse rate, pulse interval, and the rate of change in pulse interval from the photoplethysmographic signal (acceleration plethysmogram)…The pulse transmission time storage 340, which is implemented by, for example, the backup RAM mentioned above stores measurement data such as pulse transmission time calculated by the pulse transmission time calculator 330, together with information such as the date and time of measurement; [0110-0111]; Examiner’s Note: if there is a storage section for pulse transmission time, each one having a date and timestamp of when the measurement took place, there must be a plurality of times); change acquiring means for acquiring a temporal change of the pulse wave propagation times as a function of the plurality of acquired pulse wave propagation times (The biological state estimator 350 estimates the user's biological state based on the pulse transmission time obtained by the pulse transmission time calculator 330 and the correlation information stored in the correlation information storage 341. That is, the biological state estimator 350 functions as a biological state estimator described in the claims…Further, the biological state estimator 350 acquires the rate of change in pulse interval. Then, the biological state estimator 350 determines a pulse rhythm abnormality based on the variability of rate of change in pulse interval acquired. That is, the biological state estimator 350 functions as a pulse interval change rate acquirer and a pulse rhythm abnormality detector that are described in the claims; [0114-0118]); and a measuring means for measuring circulatory dynamics including a blood pressure status (the biological state estimating apparatus 3 estimates the biological state (for example, pulse rhythm abnormality (arrhythmia), autonomic function, or sleep state) of the user based on the measured pulse transmission time; [0073]; Examiner’s Note: a “biological state” may be equivalent to “a blood pressure status”) as a function of the temporal change of the pulse wave propagation times (A biological state estimating apparatus according to a preferred embodiment of the present invention includes the pulse transmission time measuring apparatus according to any one of the preferred embodiments of the present invention described above, a pulse interval change rate acquirer that acquires the rate of change in pulse interval, and a pulse rhythm abnormality detector that determines a pulse rhythm abnormality based on the variability of the rate of change in pulse interval acquired by the pulse interval change rate acquirer; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the plurality of pulse wave propagation time teachings of Shimuta into those of Suzuki in order to enable the detection of abnormalities based on the variability of the rate of change in pulse intervals acquired over time (Shimuta [0051]).

Regarding Claim 2, Suzuki fails to disclose wherein the biological sensor includes a pulse wave detector which acquires a pulse wave signal of an artery from which the arteriole or the capillary branches off, and the pulse wave propagation time acquiring means acquires the pulse wave propagation times as a function of both the photoplethysmographic signal of the arteriole or the capillary and the pulse wave signal of the artery.  
Shimuta discloses wherein the biological sensor includes a pulse wave detector (pulse wave sensor 100; piezoelectric pulse wave sensor 13) which acquires a pulse wave signal of an artery from which the arteriole or the capillary branches off, and the pulse wave propagation time acquiring means acquires the pulse wave propagation times as a function of both the photoplethysmographic signal of the arteriole or the capillary and the pulse wave signal of the artery (the piezoelectric pulse wave sensor 13 detects a piezoelectric pulse wave signal corresponding to the flow of blood (pulsation) in the radial artery. A photoplethysmographic sensor 20D includes a light emitter 21D and a light receiver 22D, and detects a photoplethysmographic signal corresponding to the flow of blood in the capillaries; [0175]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the artery signal teachings of Shimuta into those of Suzuki in order to enable the detection of a photoplethysmographic signal at an artery located distant from the epidermis (Shimuta [0028]).

Regarding Claim 3, Suzuki fails to disclose wherein -2-the light emitting element outputs blue to yellow-green light; and the pulse wave detector is a photoplethysmographic sensor that includes a light emitting element outputting near-infrared light.  
Shimuta discloses wherein -2-the light emitting element outputs blue to yellow-green light (the second light emitter 21 preferably outputs light in the blue to yellow-green wave lengths; [0081]); and the pulse wave detector is a photoplethysmographic sensor that includes a light emitting element outputting near-infrared light (The first light emitter 11 used in the preferred embodiment outputs near-infrared light; [0081]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the light color teachings of Shimuta into those of Suzuki in order to enable the wave lengths of light to allow for greater output of the resulting photoplethysmographic signal (Shimuta [0016]).

Regarding Claim 4, Suzuki fails to disclose wherein the light emitting element outputs blue to yellow-green light; and the pulse wave detector is a piezoelectric sensor that acquires a piezoelectric pulse wave signal.  
Shimuta discloses wherein the light emitting element outputs blue to yellow-green light (the second light emitter 21 preferably outputs light in the blue to yellow-green wave lengths; [0081]); and the pulse wave detector is a piezoelectric sensor that acquires a piezoelectric pulse wave signal (piezoelectric pulse wave sensor 13; [0175]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the light color teachings of Shimuta into those of Suzuki in order to enable the wave lengths of light to allow for greater output of the resulting photoplethysmographic signal (Shimuta [0016]).
Regarding Claim 8, Suzuki discloses a heart sound sensor for acquiring a heart sound signal (a magneto cardiograph showing the electric activity of the heart may be taken by measuring the magnetism in the body, or the heart sound caused by the heartbeat may be measured; [0105]), and wherein the pulse wave propagation time acquiring means (pulse transmission time calculating unit 30) also acquires (a) pulse wave propagation times based on the photoplethysmographic signal of the arteriole or the capillary (The pulse wave sensor 25 irradiates the skin surface with light, and, using the photodiode, captures the variation of reflection light that varies with changes in blood flow in blood capillaries; [0059]) acquired by the photoplethysmographic sensor and the heart sound signal acquired by the heart sound acquiring means; and (b) pulse wave propagation times based on the pulse wave signal of the artery (The pulse transmission time calculating unit 30 calculates the pulse transmission time, based on the potential difference measured by the electrocardiogram measuring unit 15, which is the peak of the electrocardiogram action potential, and the peak of the pulse wave measured by the pulse wave measuring unit 18; [0063-0064]) acquired by the pulse wave detector and the heart sound signal acquired by the heart sound acquiring means (Although the electrocardiogram action potential is detected by measuring electrocardiogram movement in the first embodiment, a magneto cardiograph showing the electric activity of the heart may be taken by measuring the magnetism in the body, or the heart sound caused by the heartbeat may be measured; [0105]; Examiner’s Note: The electrocardiogram action potential is directly used in the calculation of the pulse transmission time. In this embodiment, the heart sound caused by the heartbeat is measured instead and therefore, can be used in the subsequent calculation).  

Regarding Claim 9, Suzuki fails to disclose wherein the arteriole or a capillary is near a carotid artery.
Shimuta discloses wherein the arteriole or a capillary is near a carotid artery (The first photoplethysmographic sensor 10 is preferably attached at a site where a thick artery is located relatively close to the epidermis, for example, the wrist where the radial artery is located, the neck where the carotid artery is located; [0085]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the carotid artery teachings of Shimuta into those of Suzuki in order to not limit the measurement to just one site and enable the detection of a photoplethysmographic signal at multiple locations of the body (Shimuta [0179]).

Regarding Claim 10, Suzuki discloses a posture detector (acceleration measuring unit 21; [0056]; body movement determining unit 33; [0079]) for detecting a posture of a user each time one of the pulse wave propagation times is acquired by the pulse wave propagation time acquiring means, and wherein the change acquiring means acquires the temporal change of the pulse wave -4-propagation times (Blood pressure values vary greatly with the positions and the heights of the measured parts. Therefore, the influence may be corrected. More specifically, the position of each measured part is detected by the acceleration sensor, and the blood pressure value is calculated based on the correction coefficient; [0148]), as a function of the postures detected by the posture detector (The correction coefficient associated with the detected position is retrieved from the memory unit 13, and the blood pressure value is corrected by multiplying the blood pressure value determined from the pulse transmission time by the correction coefficient; [0149]).  

Regarding Claim 11, Suzuki discloses wherein the change acquiring means sets a reference posture from among a plurality of the detected postures (A position determining unit (not shown) then determines each position, based on the output of the acceleration sensor. Positions to be determined include sitting positions, standing positions, spine positions, and lateral positions; [0149]), and obtains the temporal change of the pulse wave propagation times as a function of the pulse wave propagation times as a function of the pulse wave propagation time of the reference posture (The correction coefficient associated with the detected position is retrieved from the memory unit 13, and the blood pressure value is corrected by multiplying the blood pressure value determined from the pulse transmission time by the correction coefficient; [0149]).  

Regarding Claim 12, Suzuki discloses wherein the change acquiring means sets a reference posture (position determining unit; [0149]) from among a plurality of the detected postures, corrects (One correction coefficient is prepared beforehand for each position to be detected, and is stored in the memory unit 13; [0149]), in accordance with the reference posture, a plurality of the pulse wave propagation times classified into a posture that is different from the reference posture (Blood pressure values vary greatly with the positions and the heights of the measured parts. Therefore, the influence may be corrected. More specifically, the position of each measured part is detected by the acceleration sensor, and the blood pressure value is calculated based on the correction coefficient; [0148]), and obtains the temporal change of the pulse wave propagation times on the basis of the pulse wave propagation time of the reference posture and the corrected pulse wave propagation times (The correction coefficient associated with the detected position is retrieved from the memory unit 13, and the blood pressure value is corrected by multiplying the blood pressure value determined from the pulse transmission time by the correction coefficient; [0149]).  

Regarding Claim 13, Suzuki discloses wherein the measuring means measures the circulatory dynamics, including blood pressure (The correction coefficient associated with the detected position is retrieved from the memory unit 13, and the blood pressure value is corrected by multiplying the blood pressure value determined from the pulse transmission time by the correction coefficient; [0149]), as a function of the pulse wave propagation times for the individual postures (A position determining unit (not shown) then determines each position, based on the output of the acceleration sensor. Positions to be determined include sitting positions, standing positions, spine positions, and lateral positions; [0148-0149]; Figure 4).  

Regarding Claim 14, Suzuki discloses a pressure sensor (pressure sensor 118) for detecting pressure applied to the photoplethysmographic sensor (The first pulse wave measuring unit 113 is connected to the pressure sensor 118; [0168]), and wherein the measuring means changes a conversion expression used to calculate blood pressure of the arteriole or the capillary as a function of the pulse wave propagation times ([0167-0171]), and the pressure detected by the pressure sensor (The pressure pulse wave is then A-D converted, and is transferred to the first control unit 111. The first control unit 111 associates the pressure pulse wave with the pulse wave of the wrist detected at the same time, and the pressure pulse wave and the pulse wave are stored in the memory in the first control unit 111; [0169]).  

Regarding Claim 15, Suzuki discloses a pressure adjustment mechanism for adjusting the pressure applied to the photoplethysmographic sensor to a specific value in accordance with the pressure detected by the pressure sensor (The first pulse wave measuring unit 113 is connected to the pressure sensor 118. Piezoelectric transformation is performed on the pressure variation of the neck detected by the pressure sensor 118; [0168]).  

Regarding Claim 17, Suzuki discloses a blood pressure status measuring apparatus (health management apparatus 10) comprising: 
a photoplethysmographic sensor (pulse wave sensor 25) that includes a light emitting element (light source 26) and a light receiving element (light receiving unit 27) and acquires a photoplethysmographic signal (pulse wave measuring unit 18; [0060]) of an arteriole or a capillary (The pulse wave sensor 25 irradiates the skin surface with light, and, using the photodiode, captures the variation of reflection light that varies with changes in blood flow in blood capillaries; [0059]) which varies over time (Examiner’s Note: the pulse wave sensor measures the data of the subject, and the data signal changes according to the blood flow over time); 
a biological sensor (electrocardiogram measuring unit 15: two electrocardiogram electrodes 23a and 23b, indifferent electrode 24) that acquires a biological signal that varies over time and that serves as a reference for measurement of a plurality of pulse wave propagation times (The electrocardiogram measuring unit 15 measures the potential difference between the indifferent electrode 24 and the two electrocardiogram electrodes 23a and 23b for measuring the electrocardiogram…The electrocardiogram measuring unit 15 measures the electrocardiogram in the same timing as the pulse wave measuring unit 18 measuring the pulse wave [0057-0058]); and
one or more processors (CPU; [0101]) which are programmed to measure circulatory dynamics, including blood pressure, by:
(a) acquiring a plurality of pulse wave propagation times (pulse transmission time calculating unit 30) on the basis of the photoplethysmographic and biological signals (The pulse transmission time calculating unit 30 calculates the pulse transmission time, based on the potential difference measured by the electrocardiogram measuring unit 15, which is the peak of the electrocardiogram action potential, and the peak of the pulse wave measured by the pulse wave measuring unit 18; [0063]); 
(b) acquiring a temporal change of the pulse wave propagation times (The electrocardiogram measuring unit 15 directly measures the electrocardiogram action potential. Accordingly, the real-time action of the heart can be measured. On the other hand, there is a time lag in the measurement of the pulse wave in the periphery, as the pulse wave flows to the peripheral blood vessels via arteries. The time lag is called the pulse transmission time; [0064]; Examiner’s Note: The first and second pulse waves are measured by two separate measuring units, and the second pulse wave is different from the first pulse wave in propagation time. The apparatus then calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave (each of these waves having its own propagation time); therefore, this would be equivalent to a temporal change of the pulse wave propagation time); and 
(c) measuring circulatory dynamics including a blood pressure, (blood pressure calculating unit 36; [0114]; Examiner’s Note: In [0050] of the Applicant’s Specification, blood pressure status is determined from estimating changes in blood pressure on the basis of time-series data of pulse wave propagation times) as a function of the temporal change of the pulse wave propagation times (The pulse transmission time reflects the blood flow, and is inversely proportional to the blood pressure. Accordingly, changes in blood pressure can be detected from changes in the pulse transmission time; [0064]; Figure 4; Examiner’s Note: fluctuations in blood pressure can be measured from fluctuations from the pulse wave propagation time during real-time measurement). 
Suzuki fails to disclose acquiring a temporal change of the pulse wave propagation times as a function of the plurality of acquired pulse wave propagation times.
In a similar technical field, Shimuta discloses a pulse transmission time measuring apparatus and biological state estimating apparatus (Abstract), further disclosing a plurality of pulse wave propagation times (In addition to pulse transmission time, the pulse transmission time calculator 330 also calculates, for example, pulse rate, pulse interval, and the rate of change in pulse interval from the photoplethysmographic signal (acceleration plethysmogram)…The pulse transmission time storage 340, which is implemented by, for example, the backup RAM mentioned above stores measurement data such as pulse transmission time calculated by the pulse transmission time calculator 330, together with information such as the date and time of measurement; [0110-0111]; Examiner’s Note: if there is a storage section for pulse transmission time, each one having a date and timestamp of when the measurement took place, there must be a plurality of times); 
acquiring a temporal change of the pulse wave propagation times as a function of the plurality of acquired pulse wave propagation times (The biological state estimator 350 estimates the user's biological state based on the pulse transmission time obtained by the pulse transmission time calculator 330 and the correlation information stored in the correlation information storage 341. That is, the biological state estimator 350 functions as a biological state estimator described in the claims…Further, the biological state estimator 350 acquires the rate of change in pulse interval. Then, the biological state estimator 350 determines a pulse rhythm abnormality based on the variability of rate of change in pulse interval acquired. That is, the biological state estimator 350 functions as a pulse interval change rate acquirer and a pulse rhythm abnormality detector that are described in the claims; [0114-0118]); and 
measuring circulatory dynamics, including a blood pressure (the biological state estimating apparatus 3 estimates the biological state (for example, pulse rhythm abnormality (arrhythmia), autonomic function, or sleep state) of the user based on the measured pulse transmission time; [0073]; Examiner’s Note: a “biological state” may be equivalent to “a blood pressure”), as a function of the temporal change of the pulse wave propagation times (A biological state estimating apparatus according to a preferred embodiment of the present invention includes the pulse transmission time measuring apparatus according to any one of the preferred embodiments of the present invention described above, a pulse interval change rate acquirer that acquires the rate of change in pulse interval, and a pulse rhythm abnormality detector that determines a pulse rhythm abnormality based on the variability of the rate of change in pulse interval acquired by the pulse interval change rate acquirer; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the plurality of pulse wave propagation time teachings of Shimuta into those of Suzuki in order to enable the detection of abnormalities based on the variability of the rate of change in pulse intervals acquired over time (Shimuta [0051]).

Regarding Claim 18, Suzuki fails to disclose wherein the biological sensor includes a pulse wave detector which acquires a pulse wave signal of an artery from which the arteriole or the capillary branches off, and -6-\the pulse wave propagation time is determined as a function of the photoplethysmographic signal of the arteriole or the capillary and the pulse wave signal of the artery.  
Shimuta discloses wherein the biological sensor includes a pulse wave detector (pulse wave sensor 100; piezoelectric pulse wave sensor 13) which acquires a pulse wave signal of an artery from which the arteriole or the capillary branches off, and -6-\the pulse wave propagation time is determined as a function of the photoplethysmographic signal of the arteriole or the capillary and the pulse wave signal of the artery (the piezoelectric pulse wave sensor 13 detects a piezoelectric pulse wave signal corresponding to the flow of blood (pulsation) in the radial artery. A photoplethysmographic sensor 20D includes a light emitter 21D and a light receiver 22D, and detects a photoplethysmographic signal corresponding to the flow of blood in the capillaries; [0175]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the artery signal teachings of Shimuta into those of Suzuki in order to enable the detection of a photoplethysmographic signal at an artery located distant from the epidermis (Shimuta [0028]).

Regarding Claim 19, Suzuki fails to disclose wherein the light emitting element outputs blue to yellow-green light; and the pulse wave is a photoplethysmographic sensor that includes a light emitting element outputting near-infrared light.  
Shimuta discloses wherein the light emitting element outputs blue to yellow-green light (the second light emitter 21 preferably outputs light in the blue to yellow-green wave lengths; [0081; and the pulse wave is a photoplethysmographic sensor that includes a light emitting element outputting near-infrared light (The first light emitter 11 used in the preferred embodiment outputs near-infrared light; [0081]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the light color teachings of Shimuta into those of Suzuki in order to enable the wave lengths of light to allow for greater output of the resulting photoplethysmographic signal (Shimuta [0016]).

Regarding Claim 20, Suzuki fails to disclose the light emitting element outputs blue to yellow-green light; and the pulse wave detector is a piezoelectric pulse wave sensor that acquires a piezoelectric pulse wave signal.
Shimuta discloses wherein the light emitting element outputs blue to yellow-green light (the second light emitter 21 preferably outputs light in the blue to yellow-green wave lengths; [0081]); and the pulse wave detector is a piezoelectric pulse wave sensor that acquires a piezoelectric pulse wave signal (piezoelectric pulse wave sensor 13; [0175]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the light color teachings of Shimuta into those of Suzuki in order to enable the wave lengths of light to allow for greater output of the resulting photoplethysmographic signal (Shimuta [0016]).
Regarding Claim 21, Suzuki discloses wherein the one or more processors acquire the temporal change of the pulse wave propagation times as a function of changes in the pulse wave propagation times over a time period starting when measurement is started (a pulse transmission time calculating unit that calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave; [0013]; Examiner’s Note: The first and second pulse waves are measured by two separate measuring units, and the second pulse wave is different from the first pulse wave in propagation time. The apparatus then calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave (each of these waves having its own propagation time); therefore, this would be equivalent to a temporal change of the pulse wave propagation time over a period of time).

Regarding Claim 22, Suzuki discloses wherein the temporal change of the pulse wave propagation times is a change of the pulse wave propagation times (a pulse transmission time calculating unit that calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave; [0013]; Examiner’s Note: The first and second pulse waves are measured by two separate measuring units, and the second pulse wave is different from the first pulse wave in propagation time. The apparatus then calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave (each of these waves having its own propagation time); therefore, this would be equivalent to a temporal change of the pulse wave propagation time over a period of time) from the beginning of measurement to the acquisition of a stable pulse wave propagation time (Based on the result of the body movement determination in step S102 and the result of arousal determination in step S106, the pulse interval calculating unit 31 stores the pulse interval data only when the subject is in a sleep state and there is no body movement (step S130); [0088]; a first pulse wave measuring unit that measures a first pulse wave of a subject during sleep; and a second pulse wave measuring unit that measures a second pulse wave of the subject during sleep; [0013]; Examiner’s Note: acquisition of “stable” data is equivalent to acquisition of data when a subject is in a sleep state. The invention of Suzuki measures a first and second pulse wave, both measured when a subject is in a sleep state, which is determined when body movement is below a predetermined threshold).

Regarding Claim 23, Suzuki discloses wherein the change acquiring means acquires the temporal change of the pulse wave propagation times as a function of changes in the pulse wave propagation times over a time period starting when measurement is started (a pulse transmission time calculating unit that calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave; [0013]; Examiner’s Note: The first and second pulse waves are measured by two separate measuring units, and the second pulse wave is different from the first pulse wave in propagation time. The apparatus then calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave (each of these waves having its own propagation time); therefore, this would be equivalent to a temporal change of the pulse wave propagation time over a period of time).

Regarding Claim 24, Suzuki discloses wherein the temporal change of the pulse wave propagation times is a change of the pulse wave propagation times from (a pulse transmission time calculating unit that calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave; [0013]; Examiner’s Note: The first and second pulse waves are measured by two separate measuring units, and the second pulse wave is different from the first pulse wave in propagation time. The apparatus then calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave (each of these waves having its own propagation time); therefore, this would be equivalent to a temporal change of the pulse wave propagation time over a period of time) the beginning of measurement to the acquisition of a stable pulse wave propagation time (Based on the result of the body movement determination in step S102 and the result of arousal determination in step S106, the pulse interval calculating unit 31 stores the pulse interval data only when the subject is in a sleep state and there is no body movement (step S130); [0088]; a first pulse wave measuring unit that measures a first pulse wave of a subject during sleep; and a second pulse wave measuring unit that measures a second pulse wave of the subject during sleep; [0013]; Examiner’s Note: acquisition of “stable” data is equivalent to acquisition of data when a subject is in a sleep state. The invention of Suzuki measures a first and second pulse wave, both measured when a subject is in a sleep state, which is determined when body movement is below a predetermined threshold). 

Regarding Claim 25, Suzuki discloses wherein the blood pressure status measuring apparatus can measure the pulse of a human's limbs (the health management main apparatus 110 is attached to a wrist of the subject; [0155]; The first control unit 111 obtains the pulse wave of the elbow from the health management sub apparatus 120 via the first communication unit 117; [0163]; The health management Sub apparatus 120 detects the pulse wave of a wrist of the subject; [0166]).  

Regarding Claim 26, Suzuki discloses wherein the blood pressure status measuring apparatus can measure the pulse of a human's neck (the health management main apparatus 110 is contained in a pillow, and detects the pressure pulse wave of the neck of the subject; [0166]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Shimuta as applied to claim 1 above, and further in view of Narimatsu (U.S. Patent No. 6,666,827; previously cited).
Regarding Claim 16, Suzuki discloses a correction of the blood pressure of the arteriole or the capillary on the basis of the arterial length ([0148-0149]).  
Suzuki and Shimuta fail to disclose an input for receiving a value of a height or a sitting height of a user, and wherein the measuring means obtains an arterial length between an aortic valve and a carotid artery on the basis of the value of the height or the sitting height.
Narimatsu discloses an input for receiving a value of a height or a sitting height of a user (The input device is operable by a person to input a height, H, of a patient, and supplies, in response to the operation, a signal, SH, representing the inputted patient's height H, to the control device 32. The control functions of the control device 32 of the present apparatus differ from those of the control device 32 of the first apparatus, in that the former control functions additionally include a pulse-wave-propagation-velocity related-information obtaining means 94, and an arteriosclerosis evaluating means 96 different from the arteriosclerosis evaluating means 92 of the latter control functions; Column 12 Lines 46-56), and wherein the measuring means obtains an arterial length between an aortic valve and a carotid artery on the basis of the value of the height or the sitting height (at SC6, the control device determines a propagation distance L, based on the patient's height input through the input device, according to the above-indicated Expression 2; Column 14 Lines 36-38; Figure 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the user input teachings of Narimatsu into those of Suzuki and Shimuta in order to obtain measurements based on the individual patient’s measurements (Narimatsu Column 14 Lines 36-38).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571)272-2695.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791